Quillian, Judge.
The juvenile in this case was charged with delinquency by making harassing and threatening telephone calls. Appeal is taken from the order *65committing him to the Georgia Department of Human Resources for care and supervision as provided in Section 13 of the Children and Youth Act (Code Ann. § 99-213; Ga. L. 1963, pp. 81, 105). Held:
Submitted September 14,1976
Decided October 20, 1976.
Harold E. Martin, for appellant.
E. Byron Smith, District Attorney, Kenneth E. Waldrep, Assistant District Attorney, for appellee.
1. In the first enumeration of error the appellant contends the juvenile court judge should have disqualified himself. Without detailing the circumstances as shown by the record, we find no error in the judge’s determination not to disqualify.
2. The remaining enumerations of error complain regarding: the admission of certain evidence to which no objection was interposed; the admission of certain evidence to which objection was sustained; the admission of certain testimony to which no specific reference to the record or transcript has been made. These grounds are without merit.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.